Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims
This action is in reply to the communication  filed on 11/11/2020.
Claims 1-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-23 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  generating notifications from a computing system.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " selecting, based on a first characteristic ....”; “transmitting a primary notification to the first subset of users; detecting whether the primary ...”; “ identifying, using the stored data associated ...”; “identifying a third group of users having the second characteristic; and generating a secondary notification for transmission.…”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors.   
Step 2AProng 2: The additional elements “computing system”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computing system) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-11 do not add significantly more. 
The dependent claims 2-11 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 12-23 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.  Therefore, the claims 1-23 are not  statutory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witting, US Pub No: 2004/0204982 A1 in view of Reed et al, US Pub No: 2010/0211456 A1. 

Claims 1, 12 and 23:
Witting discloses:
selecting, based on a first characteristic and stored data associated with each user, a first subset of users from a set of users (see at least paragraph 74 (the customer's past purchasing behavior, such as how recently she made a purchase, how frequently she makes purchases, and how much money she spends on purchases, may be taken into account. This information is sometimes referred to as descriptors and may be stored with the customer object), Paragraph 24 (The memory 160 may comprise customer objects 161, which are data structures representing customers to which marketing campaigns may be directed. The memory 160 may comprise marketing activities 162, which represent steps of marketing campaigns that can be performed by the system 100... By assigning a customer object to a marketing activity, the assignment module 163 provides that when the marketing activity is performed, it will be directed to that customer (and to any additional customer who may also have been assigned to the activity ) ; Paragraph 35 ( The target group contains 200,000 customers and the p/d step 203 predicts that 9,450 of them, or 4.73%, will respond to this type of letter) ; Paragraph 33 (, the user may decide which target group is to be used for the first campaign step 204. The user may select the target group among those available in memory 160. For example, the user may decide to begin the campaign 201 with a target group consisting of all customers of record. The p/d step 203 may then predict the rate of response to the first campaign step 204 from the customers in the target group) ; 
transmitting a primary notification to the first subset of users (see at least paragraph 28 (when one of the marketing activities 162 comprises sending emails to the target group(s) 168, the execution module 169 may cause the emails to be sent using output devices 150);  Paragraph 35 (the letter seeks a response from the customers indicating that they are interested in receiving further marketing material and/or offers (which will be included in subsequent campaign steps);  paragraph 40(This may reflect a discount of the sales price that is given to the recipients of the email offer, which discount accordingly decreases the predicted net profit per response by an equal amount)
detecting whether the primary notification produced a particular user action for the users of the first subset of users and grouping the first subset into a first group of users associated with the particular user action and a second group of users not associated with the particular user action (see at least paragraph 29 (The response detection module 170 may detect the responses through input devices 130. For example, when a customer responds to a marketing activity 162 by email, the response detection module 170 may detect the email through input devices 130); Paragraph 33 (, the user may decide which target group is to be used for the first campaign step 204. The user may select the target group among those available in memory 160. For example, the user may decide to begin the campaign 201 with a target group consisting of all customers of record. The p/d step 203 may then predict the rate of response to the first campaign step 204 from the customers in the target group); Paragraph 69 (To predict who the customers may be, one should create a target group that is representative of the customers that will respond to the campaign step. By selecting customers from the first target group according to their individual response probabilities, a sample second target group can be generated that is representative of the responding customers); Paragraphs 74-79; Paragraph 75 (assume that each of the 200,000 customers in the first target group have individual response probabilities within the range of 0 to 1. The response probabilities are used in selecting customers for a second target group.  The assignment module may use a random-number generator to randomly generate a number between 0 and 1, the range of the response probabilities, for each customer in the first target group. If the randomly generated number is less than the customer's response probability, the assignment module includes that customer in the second target group. If the randomly selected number is equal to, or greater, than the customer's response probability, the assignment module does not include that customer in the second target group);
identifying, using the stored data associated with each user in the second group of users not associated with the particular user action, a second characteristic different from the first characteristic and correlated to the second group of users (see at least paragraph 25 ( This information may be used to remove the corresponding customer object from the target group such that no assignment(s) of that customer object to any of the marketing activities is made) ; 
identifying a third group of users having the second characteristic; and
generating a secondary notification for transmission to the third group of users;
see at least claim 13 (wherein the response prediction module predicts a number of responses to be received if the second campaign step were performed toward the second target group, wherein the assignment module further selects a third target group from the second target group using the response probabilities, the second target group being equal to the predicted number of responses for the second campaign step, and wherein the evaluation module further predicts an outcome of performing a third campaign step toward the third target group);
Witting Does not specifically, but Reed however discloses:
segmenting group of users associated with particular user action (see at least paragraph 59 (segmenting the customer data according to a third characteristic, a three-dimensional matrix for cross-segmenting a plurality of customers by the first, second, and third characteristics may be generated, step 310. The segmentation may be expanded to many data types generating a multi-dimensional hypercube that more completely characterizes the customers);
It would have been obvious to one of ordinary skill in the art at the time of the invention to segment group of users associated with particular action as in Reed in the system executing the method and system of Witting with the motivation of retraining  predictive models and gain new insights regarding how customers are responding to marketing campaigns as taught by Reed over that of witting.

Claims 2 and 13:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein the secondary notification generated is an alternative notification different from the primary notification (see at least paragraph 65 (it is expected that customers will respond to the first marketing step, perhaps by placing an order with the company or by simply acknowledging their interest using a preformatted reply. However, the time during which the customers respond, and the way they communicate their response, may vary significantly. This is indicated by the dashed process flow from step 309 of performing the marketing activity to step 310 of receiving the customer responses. For example, customers may respond by emails that are received through the input devices 130. Another example is that a customer may respond through a website controlled by the company which channels the customer response to input devices 130. Additional ways for customers to respond include by letter, by telephone or fax, or by a personal contact with a company representative. In these examples, the customer response may be provided to system 100 in step 310 by entering the response information using input devices 130. For example, a visit activity report by the company representative may be typed in on a keyboard or provided as a data file from another computer);

Claims 3 and 14:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
subsequently adding a new user to the set of users, the new user having the second characteristic, and transmitting the secondary notification to the new user instead of the primary notification when transmitting the primary notification to a further subset of the set of users  (see at least see at least claim 13 (wherein the response prediction module predicts a number of responses to be received if the second campaign step were performed toward the second target group, wherein the assignment module further selects a third target group from the second target group using the response probabilities, the second target group being equal to the predicted number of responses for the second campaign step, and wherein the evaluation module further predicts an outcome of performing a third campaign step toward the third target group);

Claims 4 and 15:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
selecting a second subset of users from a then-current set of users based on the first characteristic;
 identifying a subgroup of users in the second subset that have the second characteristic;
transmitting a second primary notification to the second subset of users excluding the subgroup of users; and transmitting the secondary notification to the subgroup of users;
(see at least see at least claim 13 (wherein the response prediction module predicts a number of responses to be received if the second campaign step were performed toward the second target group, wherein the assignment module further selects a third target group from the second target group using the response probabilities, the second target group being equal to the predicted number of responses for the second campaign step, and wherein the evaluation module further predicts an outcome of performing a third campaign step toward the third target group);

Claims 5 and 16:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
generating two or more notifications based on the second characteristic, sending data regarding the two or more notifications to a merchant account, receiving a selection response indicating one of the two or more notifications, and transmitting the selected notification as the secondary notification to the third group of users (see at least paragraph 65 (it is expected that customers will respond to the first marketing step, perhaps by placing an order with the company or by simply acknowledging their interest using a preformatted reply. However, the time during which the customers respond, and the way they communicate their response, may vary significantly. This is indicated by the dashed process flow from step 309 of performing the marketing activity to step 310 of receiving the customer responses. For example, customers may respond by emails that are received through the input devices 130. Another example is that a customer may respond through a website controlled by the company which channels the customer response to input devices 130. Additional ways for customers to respond include by letter, by telephone or fax, or by a personal contact with a company representative. In these examples, the customer response may be provided to system 100 in step 310 by entering the response information using input devices 130. For example, a visit activity report by the company representative may be typed in on a keyboard or provided as a data file from another computer);

Claims 6 and 17:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein identifying includes determining that the second characteristic is un correlated with the first group of users (see at least paragraph 25 ( the response prediction module 166 may identify one or more customers that are very unlikely to generate profitable responses. This information may be used to remove the corresponding customer object from the target group such that no assignment(s) of that customer object  to any of the marketing activities is made); paragraph 59 (The assignment module 163 may take constraint(s) 167 into account in step 303. For example, a constraint on the assignments may comprise that a certain customer should only be contacted by mail. This constraint may preclude the assignment module from assigning that customer object  to a marketing activity that involves contacting the customer in a way other than by mail) ;

Claims 7 and 18:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein identifying includes calculating a correlation coefficient (see at least paragraph 73 (the response prediction module predicts how many responses will be received if the first campaign step were carried out toward the first target group; Paragraph 74 ( the assignment module compiles customer objects for a second target group, using their individual response probabilities. The response probability for a customer may be obtained by combining information that is known about the customer with statistics regarding how such information correlates with a tendency to respond to campaigns);  

Claims 8 and 19:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein the secondary notification has at least one of different content from the primary notification or a different communication channel from the primary notification ( see at least paragraph 65 (it is expected that customers will respond to the first marketing step, perhaps by placing an order with the company or by simply acknowledging their interest using a preformatted reply. However, the time during which the customers respond, and the way they communicate their response, may vary significantly. This is indicated by the dashed process flow from step 309 of performing the marketing activity to step 310 of receiving the customer responses. For example, customers may respond by emails that are received through the input devices 130. Another example is that a customer may respond through a website controlled by the company which channels the customer response to input devices 130. Additional ways for customers to respond include by letter, by telephone or fax, or by a personal contact with a company representative);

Claims 9 and 20:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein the computing system includes an ecommerce platform and the data regarding each user includes at least product purchase data relating to a merchant, and wherein the primary notification and the secondary notification each contain product information regarding one or more products available from the merchant (see at least paragraph 74 (the customer's past purchasing behavior, such as how recently she made a purchase, how frequently she makes purchases, and how much money she spends on purchases, may be taken into account);

Claims 10 and 21:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein the second characteristic relates to product purchase history with respect to the merchant  (see at least paragraph 74 (the customer's past purchasing behavior, such as how recently she made a purchase, how frequently she makes purchases, and how much money she spends on purchases, may be taken into account);

Claims 11 and 22:
The combination of Witting/Reed discloses the limitations as shown above.
Witting further discloses:
wherein the second characteristic is one of time of last product purchase, last product purchased, number of products purchased, frequency of discounted products purchased, or frequency of new products purchased (see at least paragraph 74 ((the customer's past purchasing behavior, such as how recently she made a purchase, how frequently she makes purchases, and how much money she spends on purchases, may be taken into account);


Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Moran, US Pub No: 2014/0278918 A1, teaches Architecture and methods for promotion optimization.
Rajab et al, US Pub No: 2016/0180383 A1, teaches automatic customer attribute snapshot for predictive analaysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682